Citation Nr: 1609258	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  09-18 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for residuals of whiplash injury to the cervical spine, currently rated 20 percent.

2.  Entitlement to an increased rating for right knee retropatellar pain syndrome with degenerative joint disease (DJD), currently rated 20 percent.

3.  Entitlement to service connection for left knee disability, to include on a secondary basis.

4.  Entitlement to service connection for duodenal ulcers.

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to May 1996.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from October 2007 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and a March 2009 rating decision of the VA RO in Milwaukee, Wisconsin.  This case is now under the jurisdiction of the Milwaukee RO.

In July 2011, the Veteran testified at a Board hearing before the undersigned at the Milwaukee RO. A transcript of this hearing is associated with the claims file.

In July 2012, the Board reopened the Veteran's claim of entitlement to service connection for a left knee disability, and remanded the reopened claim, along with the remaining issues on appeal, to the Agency of Original Jurisdiction (AOJ) for additional development.  In November 2014, the Board again remanded the claims to the AOJ for additional development.  

FINDING OF FACT

On February 25, 2016, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, in Milwaukee, Wisconsin, that the appellant died in February 2016. 
CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 



ORDER

The appeal is dismissed.




		
P. SORISIO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


